DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/23/2021 has been entered.

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot in view of a new grounds of rejection necessitated by the amendment to the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 1 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Saefkow et al. (US Patent Application Publication 2010/0139709) in view of Adams et al. (US Patent Application Publication .
Regarding claim 1, Saefkow et al. discloses an apparatus for disinfecting bottles (para. 28, 42-43) (Fig. 1, sheet 1 of 2), comprising:
a conveyor (60) on which a number of bottles are provided (para. 42) (Fig. 1); 
a chamber (20) provided to a horizontally traveling portion of the conveyor (para. 42-45) (Fig. 1); and
spray nozzles (82) that spray H2O2 (hydrogen peroxide) water in the chamber so as to adhere the hydrogen peroxide water to surfaces of a bottle on the conveyer (para. 28-29, 42-43),
the spray nozzles (20) being provided on either side of a bottle on the conveyer at a height of the bottle (Fig. 1).
As to the claim limitation of the apparatus being for sterilizing a preform, it has been held that statements in the preamble reciting the purpose or intended use of the claimed invention are evaluated to determine whether the recited purpose or intended use results in a structural difference, or in the case of process claims, manipulative difference, between the claimed invention and the prior art; moreover, if a prior art structure is capable of performing the intended use as recited in the preamble then it meets the claim (MPEP §2111.02). As to the limitation of a number of preforms each having a bottom tubular shape being laid in an irregular lying state on the conveyer, the preforms are material worked upon by the apparatus and recitations of how the preforms are processed by the apparatus are directed to an intended use of the apparatus (MPEP §2114-2115). The apparatus disclosed by Saefkow et al. is fully capable operating in the manner claimed because a user could use a number of preforms instead of the bottles disclosed by Saefkow et al. as the materially worked upon the apparatus; e.g., a user could place a number of preforms, each having a bottomed tubular shape, in an irregular lying state on the conveyer and use the apparatus to spray hydrogen peroxide water (a sterilizing substance) on the 
Saefkow et al. is silent as to: the spray nozzles spraying the hydrogen peroxide water from both sides of the conveyer direction crossing the conveyer wherein the spray nozzles are provided on side walls of the chamber at a height of the preforms lying on the conveyor; and the apparatus comprising a nozzle that jets a hot air to mix the hot air with the hydrogen peroxide water.
As to the positioning of the spray nozzles, Saefkow et al. discloses spray nozzles (82) placed, within the chamber (20), at either side of a bottle on the conveyer such that disinfectant is sprayed onto different sides of the bottle (para. 42-43) (Fig. 1). However, Saefkow et al. is silent as to any particular mechanism for mounting the spray nozzles with respect to the chamber.
Adams et al. discloses an apparatus for disinfecting a product (10) (para. 9) (Fig. 1, sheet 1 of 1) comprising a conveyer (16) on which a number of products are laid (para. 9-10), a chamber provided to a horizontally traveling portion of the conveyer (para. 9) (Fig. 1), and spray nozzles that spray hydrogen peroxide water (para. 9-13), wherein the spray nozzles are positioned on opposite side walls (18a, 18b) of the chamber such that they spray the hydrogen peroxide water from both sides of the conveyer in a direction crossing the conveyer so as to adhere the hydrogen peroxide water to surfaces of the products (para. 9-10) (Fig. 1).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the apparatus disclosed by Saefkow et al. such that spray nozzles are positioned on opposite side walls of the chamber to spray the hydrogen peroxide water from both sides of the conveyer in a direction crossing the conveyer, as in the apparatus disclosed by Adams et al., as Adams et al. discloses that it was known in the art to provide spray nozzles in such an arrangement in a chamber provided on a conveyer, and the skilled artisan would have been motivated to select a mounting arrangement 
As to the limitation of a nozzle that jets hot air to mix the hot air with the hydrogen peroxide water, Iwashita et al. discloses an apparatus for sterilizing a plastic container (para. 1, 18) (Figs. 1-2, sheets 1-2 of 2) comprising a nozzle (1) for spraying a sterilant onto the container (para. 5, 18). The nozzle (1) is connected to a source of hydrogen peroxide water such that the hydrogen peroxide water is fed into the nozzle (18), and the nozzle further comprises a hot air supply nozzle (11) attached thereto for injecting (jetting) hot air into the nozzle (1) to mix the hot air with the hydrogen peroxide water (para. 18). Iwashita et al. discloses that mixing hot air with hydrogen peroxide water yields a sterilant that is more effective for sterilizing a plastic container than hydrogen peroxide water mist alone (para. 13). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify at least one of of the spray nozzles taught by Saefkow et al. in view of Adams et al. to comprise a nozzle that jets hot air to mix with the hydrogen peroxide water, as Iwashita et al. discloses equipping a nozzle for spraying a sterilant with such a hot air supply nozzle for the purpose of providing a mixed hot 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOLLY KIPOUROS whose telephone number is (571)272-0658.  The examiner can normally be reached on M-F 8.30-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 5712721374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 

/HOLLY KIPOUROS/Primary Examiner, Art Unit 1799